           Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 1 of 17 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)          ‫ ܆‬Original    ‫ ܆‬Duplicate Original


                               UNITED STATES DISTRICT COURT                                            
                                                                                                                     
                                                                                                                          


 7/20/2021
                                                         for the                                       07/20/2021
   DTA
                                                                                                                   

                                            Central District of California                                     mba
                                                                                                                             




 United States of America

                 v.
                                                                   Case No. MJ-498'87<
 Kimberly Elgin,

                 Defendant(s)


                             CRIMINAL COMPLAINT BY TELEPHONE
                            OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of April 14, 2021 in the county of Orange in the Central District of California, the

defendant violated:

           Code Section                                            Offense Description

           21 U.S.C. §§ 841(a)(1), (b)(1)(C)                       Distribution of fentanyl

         This criminal complaint is based on these facts:

         Please see attached affidavit.

         _ Continued on the attached sheet.


                                                                                        /s/
                                                                                  Complainant’s signature

                                                                             Ronald J. Saar, Special Agent
                                                                                   Printed name and title
 Attested to by the applicant in accordance with the requirements
                                                            ments of Fed. R.
                                                                          R CCrim.
                                                                              rim. P. 4.11 by
                                                                              ri           by telephone.
                                                                                              telep
                                                                                                 eep
                                                                                                   pho
                                                                                                    hone.

 Date:                July 20, 2021
                                                                                      JJudge’s
                                                                                       Jud
                                                                                         dge’s sig
                                                                                               signature
                                                                                                i nature

 City and state: Santa Ana, California                                Hon.
                                                                      Hon John D.
                                                                               D Early
                                                                                  Early, U.S.
                                                                                         U S Magistrate Judge
                                                                                   Printed name and title



AUSA: Benjamin R. Barron (x. 3536)
  Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 2 of 17 Page ID #:2



                               I. AFFIDAVIT

     I, Ronald J. Saar, being duly sworn, declare and state as

follows:

                            II.   INTRODUCTION

     1.    I am a Special Agent (“SA”) with the Drug Enforcement

Administration (“DEA”), an agency of the U.S. Department of

Justice.   I have been so employed since December 2020.          I am

currently assigned to Los Angeles Field Division (“LAFD”) Orange

County District Office (“OCDO”).       At the OCDO, I am assigned to

Enforcement Group-III (“ENF-III”), Los Angeles Field Division.

ENF-III specializes in Counter-Narcotic Cyber and Dark-Web

investigations.

     2.    I have received specialized training concerning

violations of the Controlled Substances Act contained within

Title 21 of the United States Code, while in the DEA Academy

located in Quantico, Virginia.       I have also participated in

several narcotics investigations as a Special Agent.           I have

debriefed defendants and witnesses who had personal knowledge of

major narcotics trafficking organizations.         Additionally, I have

participated in many aspects of narcotics investigations

including conducting physical surveillance, executing search

warrants, and conducting arrests.       Based on my training and

experience, I am familiar with narcotics traffickers’ methods of

operation including the distribution, storage, and transportation

of narcotics and the collection of money proceeds of narcotics

trafficking.   In addition, I have received training in, and am

familiar with, methods employed by narcotics organizations to
  Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 3 of 17 Page ID #:3



thwart detection by law enforcement, including the use of debit

calling cards, public telephones, cellular telephones, counter

surveillance, false or fictitious identities, and encoded

communications.

     3.    Prior to my employment as a Special Agent with the

DEA, I was a Police Officer with the New York City Police

Department for six and a half years.        In that role, I

participated in the arrest and apprehension of numerous violent

offenders as well as assisted in the swearing and execution of

Search Warrants in and around New York City.

                       III. PURPOSE OF AFFIDAVIT
     4.    This affidavit is made in support of a criminal

complaint against and arrest warrant for Kimberly Noelle Elgin

(“ELGIN”) for a violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C)

(Possession with Intent to Distribute Fentanyl), on or about

April 14, 2021.

     5.    This affidavit is also made in support of search

warrants for 5225 Via Murcia, Yorba Linda, CA, 92886 (“SUBJECT

PREMISES”) described in Attachment A-1, and a 2020 Toyota Corolla

with California license plate number 8LLT481 (“SUBJECT VEHICLE”)

described in Attachment A-2.      The items to be seized are the

evidence, fruits, and instrumentalities of violations of 21

U.S.C. §§ 841(a)(1), (b)(1)(B)(vi), (b)(1)(C): distribution and

possession with intent to distribute fentanyl, oxycodone, and

other controlled substances, including distribution resulting in

death (the “Subject Offenses”), as described in Attachment B.

Attachments A-1, A-2, and B are incorporated here by reference.



                                        2
  Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 4 of 17 Page ID #:4



     6.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, my review

of reports by the Long Beach Police Department and DEA relating

to the investigation of another target (Jackie Ferrari), and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrants and does

not purport to set forth all of my knowledge of or investigation

into this matter.       Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.

                       IV. STATEMENT OF PROBABLE CAUSE

     A.      Summary

     7.      On April 24, 2020, April 15, 2021, and June 14, 2021,

ELGIN sold pills and/or powder containing fentanyl, a Schedule II

narcotic drug controlled substance, to a Confidential Sources

(“CS”) working with the Department of Homeland Security, Homeland

Security Investigation (“HSI”) and the Drug Enforcement

Administration (“DEA”) respectively.1        ELGIN sold approximately



     1 The CS is former narcotics distributor who sold narcotics
via the United States Postal Service (USPS) until his/her arrest
in a joint case by DEA, HSI, USPS, and Irvine Police Department.
The CS has a previous criminal history that includes possession
with intent to distribute, possession of controlled substance,
and possession of drug paraphernalia. The CS is working for the
government in the hope of prosecution or sentencing benefits,
though no promises have been made by law enforcement.
Investigators consider the CS’s information to be reliable. The
CS has a history of reported drug use during his/her
cooperation; however, he/she has been warned to not use
narcotics.


                                        3
  Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 5 of 17 Page ID #:5



26.5 gross grams containing fentanyl to a CS on April 24, 2020.

On April 15, 2021 ELGIN sold approximately 97.1 gross grams of

powder containing fentanyl to a CS.         On June 14, 2021,

approximately two ounces of powder containing fentanyl to a CS.

Additionally, on June 14, 2021, ELGIN also gave the CS

approximately one gram of methamphetamine.

        8.    The April 2021 and June 2021 transactions took place

at the SUBJECT PREMISES, i.e., ELGIN’s residence.          Law

Enforcement and state records checks indicate ELGIN has been

living in the SUBJECT PREMISES since approximately September

2020.    Surveillance and well as CS statements indicate the home

belongs to ELGIN’s parents, who also reside there.

        9.    I and other agents are also investigating ELGIN for

distributing fentanyl to victim C.L. resulting in her overdose

death in August 2018.     As set forth below, I believe that C.L.

purchased opioids from ELGIN around three before her death.

During a related investigation into another drug trafficker

associated with ELGIN, Jackie Ferrari, investigators seized text

messages in which ELGIN admitted that she sold opioids to C.L.

before her death.

        B.    Controlled Purchases from ELGIN in 2020 and 2021

        10.   Beginning on or around July 2019, the CS provided

information to investigators regarding ELGIN’s involvement in

drug sales.     The CS stated that he/she had multiple sources of

supply for fentanyl, methamphetamine, and other illegal drugs in

and around Los Angeles County, Riverside County, and Orange

County areas.     The CS stated that he/she had information about


                                        4
  Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 6 of 17 Page ID #:6



ELGIN, including that ELGIN was trying to put him/her in contact

with another distributor in the Orange County area, and that

ELGIN also was personally distributing controlled substances.

           1.     April 24, 2020 Purchase of Fentanyl from ELGIN

     11.   On April 24, 2020, California Mobile Enforcement Team

(“CALMET”) assisted DEA Orange County District Office Task Force

Group 1 and HSI conducted a buy/walk operation in the Anaheim,

California.     The CS had previously arranged to purchase an ounce

of fentanyl from ELGIN for $1,800, in the parking lot of a

McDonald’s restaurant in Anaheim, CA.

     12.   At approximately 11:27 a.m., the CS parked in the

McDonald’s parking lot and was monitored via live audio

transmission to investigators, in addition to in-person

surveillance of the operation by other investigators.           The audio

transmission showed that ELGIN was ready to conduct the

transaction and at approximately 11:37 a.m.         TFO Leslie Franco

observed ELGIN, at the McDonald’s parking lot, exit a car driven

by an unidentified male (parked next the CS’s car), and then

enter the front passenger seat of the CS’s car.

     13.   Inside the vehicle, the CS and ELGIN had a brief

conversation.    ELGIN told the CS to be careful and that “it” (the

suspected fentanyl) was exactly how ELGIN got it.          ELGIN stated

that it was “really gnarly” (i.e., very strong) and told the CS

to delete his/her messages because ELGIN did not want to get a

“murder charge” (i.e., if the CS dies of an overdose after taking

the drugs).     ELGIN then left the CS’s car, got into the front




                                        5
  Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 7 of 17 Page ID #:7



passenger seat of the car driven by the unidentified male, and

left the parking lot.

     14.     At approximately 11:50 a.m., investigators met with

the CS and retrieved the suspected fentanyl from him/her.            The

suspected fentanyl (Exhibit 67) was contained in a clear plastic

Ziploc bag and appeared to be off-white in color.          The substance

was partially in a powder form and in chunks, which from my

training and experience is consistent with the packaging and

consistency of powder fentanyl.       Investigators spoke with the CS

about the transaction and he/she said that he/she received the

fentanyl from ELGIN in exchange for the $1,800 in cash.           The CS

also told Investigators that he/she did not recognize the car

used by ELGIN or the male driver.       Subsequent testing by the

DEA’s Southwest Laboratory confirmed that the drugs were

approximately 23.7 grams of a substance containing fentanyl.

             2.    April 14, 2021 Purchase of Fentanyl from ELGIN

     15.     On April 14, 2021 at approximately 11:30 a.m., Special

Agents (“SAs”) from HSI made contact with the CS to discuss the
purchase of approximately 4 ounces of fentanyl from ELGIN.            The

CS had arranged to meet ELGIN at the SUBJECT PREMISES after she

confirmed she was in possession of the fentanyl.

     16.     On April 15, 2021 at approximately 12:30 p.m.,

SAs from DEA and HSI met with the CS prior to their meeting with

ELGIN.     At the direction of the SAs, the CS sent a text message

to ELGIN at 714-812-0454, stating that the CS was in the area of

the SUBJECT PREMISES and ready to meet ELGIN to purchase the 4oz

of fentanyl.      At approximately 1:30 p.m., investigators saw


                                        6
  Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 8 of 17 Page ID #:8



ELGIN outside of her home at 5225 Via Murcia, Yorba Linda, CA,

92886 (the SUBJECT PREMISES).       Shortly thereafter investigators

observed and listened (via telephonic recording device on the

CS) as ELGIN and the CS met and completed the drug transaction.

During the subsequent debriefing the CS gave investigators the

purchased drugs.     Subsequent testing by the DEA’s Southwest

Laboratory confirmed that the drugs were 9.6 grams of a

substance containing fentanyl.

           3.     June 10, 2021 Purchase of Fentanyl from ELGIN
     17.   On June 10, 2021, at approximately 2:00 p.m., SAs from

HSI again made contact with the CS to arrange to purchase

approximately 2 ounces of powder fentanyl from ELGIN.           The CS

contacted ELGIN via text at 714-812-0454 to coordinate the

transaction; ELGIN said that she was going to purchase the

fentanyl for sale to the CS, and that ELGIN would then deliver

the fentanyl to the CS on a later date.

     18.   On June 14, 2021 at approximately 4:00 p.m., SAs from

DEA and HSI met with the CS prior to the meeting with ELGIN to

purchase the fentanyl.     SA Lup equipped the CS with a

transmitting/recording device.       At the direction of the SAs, the

CS sent a text message to ELGIN at 714-812-0454, stating that the

CS was in the area of the SUBJECT PREMISES and ready to meet

ELGIN to purchase the 2 ounces of powder fentanyl.          ELGIN replied

that the CS should stop by the SUBJECT PREMISES.

     19.   At approximately 4:45 p.m., investigators observed

ELGIN exit the SUBJECT PREMISES and enter the CS’s car on the

passenger side.    The SUBJECT VEHICLE was parked at the residence.



                                        7
  Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 9 of 17 Page ID #:9



Through the live audio transmission, investigators heard ELGIN

and the CS conduct the fentanyl transaction in exchange for

$2,900.    ELGIN also gave the CS approximately 1.42 grams of

methamphetamine because the fentanyl was less than the agreed-

upon 2 ounces.    DEA Lab results confirm the drugs contain

fentanyl and methamphetamine, respectively.

     C.      August 2018 Overdose Death of Victim C.L.

     20.     On August 19, 2018, C.L. was found deceased in Long

Beach, California.    Toxicology analysis by the Los Angeles county

coroner’s office concluded that C.L. died of an accidental

overdose caused by the effects of fentanyl toxicology.

     21.     C.L.’s family assisted the DEA in investigating the

overdose death, including by giving access to C.L.’s cellular

telephone.    C.L.’s mother informed agents that she reviewed text

messages on C.L.’s cellular telephone shortly before C.L.’s

overdose death, during which she (C.L.’s mother) observed text

messages from “Jackie Blue” arranging the sale of drugs to C.L.

Agents were not able to locate the text messages on C.L.’s phone,

likely because C.L. deleted them after a confrontation with her

mother.    Investigators later confirmed that the phone number for

“Jackie Blue” belonged to one of ELGIN’s associates, Jackie

Ferrari.

     22.     Investigators also found text messages on C.L.’s phone

between C.L. and ELGIN, in which investigators believe C.L. and

ELGIN arranged to meet at the Extended Stay America Motel located

at 1031 N. Pacificenter Drive in Anaheim, California on or about

August 15, 2018, for a suspected narcotics transaction.           For



                                        8
 Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 10 of 17 Page ID #:10



example, in the messages, ELGIN provided the location for the

motel and told C.L. to “come if you want blue,” and “Dude if you

want the blue shirt you begged me to borrow cone [n]ow.”           “Blue”

or “blues” is a coded term commonly referring to oxycodone pills;

it can also refer to fentanyl pills that are counterfeited to

appear like oxycodone, sometimes unbeknownst to the user or

dealer.    I know that drug traffickers will often refer to opioid

pills by blue items of clothing (e.g., “blue shirts” or “blue

shorts”) as a form of code.      I thus believe that ELGIN was

arranging to deliver oxycodone pills (or pills that appeared to

be oxycodone but in fact contained fentanyl) to C.L. at the

Anaheim hotel.

     23.    On September 11, 2018, DEA investigators went to the

motel and contacted its general manager, Jaye Utu.

            a.   TFO Charles Oeland showed Utu a picture of ELGIN.

Utu immediately identified the photograph and said he had to

escort ELGIN and her then-boyfriend (Chris Tatum) off the

property on August 18, 2018.       Utu also identified a photograph

of Tatum as her boyfriend.       Utu said that ELGIN and Tatum

checked into the motel on August 15, 2018, with a check out date

of August 17, 2018.     However, they did not check out on August

17, 2018 and were escorted off the property on August 18, 2018.

Utu provided us with an Extended Stay America guest check-in

registration form in ELGIN’s name.

            b.   TFO Oeland showed Utu pictures of C.L. and of

Ferrari; Utu recognized them both.          He identified Ferrari as

“Jackie” and stated that he has seen her with C.L., ELGIN, and



                                        9
 Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 11 of 17 Page ID #:11



Tatum at the motel on several occasions.          (However, he did not

remember either Ferrari or C.L. at the hotel when ELGIN rented a

room on August 15, 2018.)      Approximately two to three months

ago, Utu escorted “Jackie” (Ferrari) and another unknown female

off the property for creating a disturbance.          Utu did not have

any records of Ferrari registering at the motel.

     24.     Through the investigation, investigators determined

that Ferrari was selling opioids and other drugs via Craigslist.

During his/her cooperation, the CS also told investigators that

he/she purchases oxycodone from a trafficker named “Jackie”

(Ferrari).    The CS arranged via text message to purchase 50 pills

of oxycodone from FERRARI on January 10, 2019 for $1,200, and

later carried out the transaction in Beverly Hills, California.

             a.   On January 15, 2019, the Hon. Frederick F. Mumm,

United States Magistrate Judge, issued a sealed complaint and

related arrest warrant charging Ferrari with the earlier

controlled sale (19-MJ-120), and search warrants for Ferrari’s

residence, vehicle, and cellular telephone (19-MJ-99, 19-MJ-100,

and 19-MJ-102, respectively).

             b.   The CS set up a further transaction for 180 pills

with Ferrari, for January 18, 2019.          Ferrari met with the CS on

that date to complete the transaction for 180 pills of

oxycodone, during which Ferrari said that she was waiting for

her supplier to arrive in a gray Toyota Prius to bring the

pills.     Agents then arrested Ferrari on the federal complaint.

     25.     During the search of Ferrari’s cellphone, agents found

a text exchange between Ferrari and ELGIN discussing C.L.’s



                                        10
 Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 12 of 17 Page ID #:12



overdose death, during which ELGIN confirmed that she sold

“blues” to C.L. shortly before her death.         As noted, “blues” is a

coded term that commonly refers to oxycodone pills or to fentanyl

pills that are counterfeited to appear like oxycodone.           ELGIN

sent the messages from 714-812-0454, i.e., the same phone number

that she used to set up the fentanyl sales to the CS in April

2020, April 2021, and June 2021.       Moreover, the contacts in

Ferrari’s phone identified the number as belonging to ELGIN.

               a.   Specifically, on November 22, 2018, Ferrari told

ELGIN, “This is Jackie.      New number.     I wanted to tell you c[]

died.       I just found out but it happened months ago. // I guess

that’s why I haven’t heard from her.”         ELGIN expressed surprise

on learning the news and asked how C.L. died.          Ferrari

responded, “She overdosed from SMOKING” (i.e., smoking opioids).

Ferrari also said that C.L. died in August and asked, “Had u

sold to her in August at all?”       ELGIN responded, “No // I didn’t

// Wait ya I did // 5 days before she died // Blues.”            ELGIN

added, “That’s terrible man i knew you could die from smoking it

remember that kid.”2

        D.     Additional Probable Cause Regarding the SUBJECT
               PREMISES and the SUBJECT VEHICLE

     26.       California Department of Motor Vehicle records confirm

that the SUBJECT PREMISES is ELGIN’s residence, and that the

SUBJECT VEHICLE is registered to ELGIN at the SUBJECT PREMISES.

Moreover, as discussed above, the April 2021 and June 2021


       ELGIN also stated in the exchange that she “stopped
        2
selling already” (i.e., that she had stopped selling drugs).
However, as the later undercover purchases demonstrate, any
cessation in drug trafficking was temporary.

                                        11
 Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 13 of 17 Page ID #:13



fentanyl transactions took place at the SUBJECT PREMISES, and the

SUBJECT VEHICLE was parked at the SUBJECT PREMISES during the

June 2021 fentanyl transaction.       Based on my training and

experience, targets will often keep paraphernalia as well as

other indicia of criminal activity within their personally owned

vehicles.

            V.    TRAINING AND EXPERIENCE ON DIGITAL DEVICES3

     27.     Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is often

retrievable from digital devices:

             a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.            Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are




      3As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.

                                        12
Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 14 of 17 Page ID #:14



replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

          b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

          c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.   For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

          d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.     Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.      Law enforcement continuously




                                       13
 Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 15 of 17 Page ID #:15



develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     28.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.            Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.         Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

     29.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of publicly

available materials:




                                        14
Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 16 of 17 Page ID #:16



          a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

          b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.         I do not know

the passcodes of the devices likely to be found in the search.

          c.    Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress ELGIN’s thumb and/or fingers on the

device(s); and (2) hold the device(s) in front of ELGIN’s face

with his or her eyes open to activate the facial-, iris-, and/or

retina-recognition feature.




                                       15
 Case 8:21-cr-00146-JVS Document 1 Filed 07/20/21 Page 17 of 17 Page ID #:17



     30.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                              VI. CONCLUSION
     31.   For all the reasons described above, there is probable

cause to believe that Kimberly ELGIN violated 21 U.S.C.

§§ 841(a)(1), (b)(1)(C) (distribution of fentanyl), on or about

April 14, 2021.

     32.   Further, there is probable cause to believe that the

items listed in Attachment B, which constitute evidence, fruits,

and instrumentalities of violations of the Subject Offenses will

be found in the SUBJECT PREMISES, as described in Attachment A-1,

and in the SUBJECT VEHICLE, as described in Attachment A-2.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____
                  20th day of
July, 2021.



HONORABLE
H
HO N RABLE JOHN D. EARLY
 ONO
UNITED
U
UN ITED STATES MAGISTRATE JUDGE
                          JU
                           UD
                            DGE




                                        16
